MORROW, Presiding Judge.
The offense is the unlawful possession of. spirituous liquors capable of producing intoxication ; penalty assessed confinement in the penitentiary for two years.
The indictment appears regular and properly presented.
In the absence of the facts heard upon the trial, the presumption must prevail that the evidence is sufficient to support the conviction ; also, that the charge of the court properly presented the issues to the jury, including the application for a suspended sentence.
In the absence of the statement of facts, the court is not in a position to pass upon or appraise the qriticisms of the charge of the court.
The sentence is regular and orders the appellant to confinement in the state penitentiary for a period of not less than one nor more than two years.
The judgment is affirmed.